                                                                       Case 2:17-cv-00365-JAD-NJK Document 47 Filed 07/16/20 Page 1 of 3




                                                            1    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            2    NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                            6    Email: nicholas.belay@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York as Trustee for the
                                                            8    Certificateholders CWMBS, Inc., CHL Mortgage
                                                                 Pass-Through Trust 2005-HYB10 Mortgage Pass-
                                                            9    Through Certificates, Series 2005-HYB10
                                                            10
                                                                                                 UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                       DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   THE BANK OF NEW YORK MELLON FKA                      Case No.: 2:17-cv-00365-JAD-NJK
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            14   FOR THE CERTIFICATEHOLDERS CWMBS,                    STIPULATION FOR EXTENSION OF
                                                                 INC., CHL MORTGAGE PASS-THROUGH                      TIME TO FILE DISMISSAL
                                                            15   TRUST 2005-HYB10 MORTGAGE PASS-                      DOCUMENTS
                                                                 THROUGH CERTIFICATES, SERIES 2005-
                                                            16   HYB10,                                               (Fifth Request)

                                                            17                           Plaintiff,

                                                            18   v.
                                                                                                                              ORDER
                                                            19   GRANITE        CREST   HOMEOWNERS
                                                                 ASSOCIATION; NEVADA ASSOCIATION
                                                            20   SERVICES, INC.; DOE INDIVIDUALS I-X,
                                                                 inclusive, and ROE CORPORATIONS I-X,
                                                            21   inclusive,

                                                            22
                                                                                         Defendants.
                                                            23

                                                            24                The Bank of New York Mellon fka The Bank of New York as Trustee for the

                                                            25   Certificateholders CWMBS, Inc., CHL Mortgage Pass-Through Trust 2005-HYB10 Mortgage Pass-

                                                            26   Through Certificates, Series 2005-HYB10 (BoNYM), and Granite Crest Homeowners Association

                                                            27   (Granite Crest), by and through their undersigned counsel of record, hereby stipulate as follows:

                                                            28   ...

                                                                 53866259;1
                                                                       Case 2:17-cv-00365-JAD-NJK Document 47 Filed 07/16/20 Page 2 of 3




                                                            1                 1.   The parties reached a settlement as indicated by the notice of settlement filed on

                                                            2    January 9, 2020. (ECF No. 34).

                                                            3                 2.   BoNYM filed a status report regarding settlement on February 14, 2020.

                                                            4                 3.   The parties filed a stipulation to extend the time to file dismissal documents on March

                                                            5    16, 2020. The parties filed a second stipulation to extend the time to file dismissal documents on

                                                            6    April 15, 2020, noting that the parties were working to make mutually acceptable revisions to the

                                                            7    draft settlement agreement, and Granite Crest was reviewing the most recently revised agreement.

                                                            8                 4.   The parties filed a third stipulation to extend time to file dismissal documents on May
                                                            9    15, 2020, noting the parties had made progress finalizing the language of the draft settlement

                                                            10   agreement. However, due to delays caused by COVID-19, the parties were unable to execute the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   final agreement prior to the current dismissal deadline.
                      LAS VEGAS, NEVADA 89134




                                                            12                5.   The parties filed a fourth stipulation to extend time to file dismissal documents on
AKERMAN LLP




                                                            13   June 15, 2020, indicating the parties had reached an agreement as to the final language in the

                                                            14   settlement agreement.

                                                            15                6.   The parties are now working diligently to finalize execution of the settlement

                                                            16   agreement so that they may dismiss the action. The agreement is currently before BoNYM for final

                                                            17   review and execution. Additionally, due to an inadvertent error in Granite Crest's prior execution,

                                                            18   Granite Crest is in the process of re-executing the agreement. Once the agreement is fully executed,

                                                            19   the parties will be able to complete a condition precedent to dismissal under the settlement terms.

                                                            20                7.   The parties anticipate the appropriate settlement documents will be finalized within

                                                            21   the next thirty days, at which time the parties intend to submit a stipulation to dismiss as soon as

                                                            22   possible. The parties respectfully request the court extend the deadline to file dismissal papers by an

                                                            23   additional thirty days so that the parties may resolve the remaining matters and prepare dismissal

                                                            24   documents.

                                                            25   ...

                                                            26   ..

                                                            27   ...

                                                            28   ...
                                                                                                                    2
                                                                 53866259;1
                                                                     Case 2:17-cv-00365-JAD-NJK Document 47 Filed 07/16/20 Page 3 of 3




                                                            1                 8.   This is the parties fifth request for an extension to this deadline and is not intended to

                                                            2    cause any delay or prejudice to any party.

                                                            3             DATED this 15th day of July, 2020.

                                                            4    AKERMAN LLP                                             RANALLI ZANIEL FOWLER & MORAN, LLC

                                                            5    /s/ Nicholas E. Belay, Esq.                             /s/ Jason A. Fowler, Esq.
                                                                 NATALIE L. WINSLOW, ESQ.                                JASON A. FOWLER, ESQ.
                                                            6    Nevada Bar No. 12125                                    Nevada Bar No. 8071
                                                            7    NICHOLAS E. BELAY, ESQ.                                 2400 W. Horizon Ridge Parkway
                                                                 Nevada Bar No. 15175                                    Henderson, NV 89052
                                                            8    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134                                     Attorneys for Granite Crest Homeowners
                                                            9                                                            Association
                                                                 Attorneys for The Bank of New York Mellon
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                     ORDER
                      LAS VEGAS, NEVADA 89134




                                                            12                IT IS SO ORDERED.
AKERMAN LLP




                                                            13
                                                                                                                  __________________________________
                                                            14                                                    UNITED STATES DISTRICT JUDGE
                                                                                                                  Case No. 2:17-cv-00365-JAD-NJK
                                                            15
                                                                                                                 Dated:
                                                                                                                 DATED: July 16, 2020.
                                                                                                                          __________________________
                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     3
                                                                 53866259;1
